Exhibit 10.3 REGISTRATION RIGHTS AGREEMENT Table of Contents Page ARTICLE I DEFINITIONS Section 1.01. Definitions 1 ARTICLE II REGISTRATION RIGHTS Section 2.01. Demand Registration. 4 Section 2.02. Piggyback Registration. 6 Section 2.03. Withdrawal of Request for Demand Registration 7 Section 2.04. Registration Procedures 7 Section 2.05. Conditions to Offering 10 Section 2.06. Suspension Period 10 Section 2.07. Registration Expenses 11 Section 2.08. Rule 144 12 Section 2.09. Indemnification; Contribution 12 Section 2.10. Transfer of Registration Rights 14 ARTICLE III MISCELLANEOUS Section 3.01. Termination 14 Section 3.02. No Waiver 14 Section 3.03. Recapitalizations, Exchanges Affecting the Registrable Securities 15 Section 3.04. Amendment 15 Section 3.05. Counterparts 15 Section 3.06. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. 15 Section 3.07. Notices 16 Section 3.08. Entire Agreement 17 Section 3.09. Successors, Assigns and Transferees 17 Section 3.10. Headings 17 Section 3.11. Severability 17 Section 3.12. No Third Party Beneficiaries 17 Section 3.13. Other Definitional and Interpretive Matters 17 -i- This REGISTRATION RIGHTS AGREEMENT, dated as of March 2, 2017 (this “Agreement”), is by and between CARBO Ceramics Inc., a Delaware corporation, (the “Company”), and Wilks Brothers, LLC.
